Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration fails to state whether the intent is to broaden or narrow the claims.  The error statement states that applicant “claimed less than he had a right to claim in the patent,” which indicates an intent to broaden because applicant believes the claims are too narrow.  However, the statement that new dependent claims 9 to 14 are narrower than patent claim 8 indicates an intent to narrow the claims and directly contradicts the statement immediately preceding this in the same sentence.  If Applicant intends to narrow the claims in this reissue, applicant should point out how new reissue claims 9-14 are narrower than the original claims.2
However, if Applicant intends this to be a broadening reissue, the error statement in the declaration must specifically identify a single word, phrase, or expression in an original patent claim, and how it renders the original patent wholly or partly inoperative or invalid.   See MPEP 1414.

Applicant must file a new, properly executed declaration positively stating whether the intent is to broaden or narrow the claims, and having a proper error statement.

Consent of Assignee
The Consent of Assignee lacks the title of the person signing.  However, the person signing, Ben Lo, also signed the statement under 37 CFR 3.73(c), on which he is listed as CEO and also as being authorized to act on behalf of the assignee.  
As such, the Consent of Assignee is accepted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The “back wall” of the magnetic reader head compartment set forth in claim 1 does not appear to be not shown in any of the drawing figures.  
Therefore, this feature must be shown or else canceled from the claims.  If Applicant contends that a back wall is shown, then it must at least be identified by a reference character and described as such in the specification.
No new matter should be entered.



As set forth in 37 CFR 1.84:
(h)(4)  Alternate position.  A moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.

(l) Character of lines, numbers, and letters.  All drawings must be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

The elements of each of the figures are drawn with broken (dotted or dashed) lines, which are normally reserved for parts which are hidden from view or for moved positions of a part.
Note especially figure 7 which shows alternate positions of the spring 220 and the reader head compartment 302.  Because all of the lines used in this figure are broken lines it is difficult or impossible to tell the first position from the second position of the reader head compartment.

The drawings are further objected to under 37 CFR 1.84(h)(5) because figures 8, 9A, and 9B show modified forms of construction in the same view.  37 CFR 1.84(h)(5) states that modified forms of construction must be shown in separate views.  The modified forms in each of these figures should have its own figure number.  For instance, the two forms in figure 8 could be labeled figure 8A and figure 8B.
37 CFR 1.173(b)(3).  
No New Matter should be entered.
Note that the manner of making amendments in reissue applications is governed by 37 CFR 1.173, and differs from regular utility applications.  
See MPEP 1413 and 1453.  

Specification
The disclosure is objected to because of minor informalities: In line 33 of column 4, the term “place” should probably be changed to - -placed- -.

The disclosure is objected to because of the inconsistencies listed below:
The terms “magnetic reader head” and “magnetic read head” are both used for what is apparently the same element.  Likewise, the terms “magnetic reader head compartment” and “magnetic read head compartment” are apparently used for the same element.  Applicant is required to choose a single term for each element and use it consistently throughout the specification.
In column 4, the reference character 201 is used for the magnetic reader head, the magnetic reader head compartment, the magnetic read head compartment, and the frame.  The reference character 302 is used for both the magnetic read head compartment and the read head.  As such, this mix-and-match use of reference characters makes it impossible to accurately determine which elements are which when comparing the drawings with the specification.  Applicant is required to correct these 
Appropriate correction is required.    

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
There is no description of the metal plate spring comprising a “curved elastic thin complete rectangular body” as recited in claims 1 and 8.  
The metal plate spring 220 is not described as being rectangular or “complete.”  From the drawing figures, the spring 220 appears to be rectangular in shape when viewed head-on.  However, the term “complete” does not appear in the specification.  Therefore, the claim limitation “complete rectangular body” will be interpreted to mean that the spring is a rectangle having four sides without any breaks or gaps.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Note that the manner of making amendments is different in reissue applications.  See MPEP 37 CFR 1.173(b) and 1453. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 are indefinite as to the front side and the back side of the frame, and the back wall of the magnetic reader head compartment.  While these terms have antecedent basis in the Summary of the Invention, only the backside of the frame is mentioned in the Detailed Description, and no reference characters are provided for any of these elements.  Support in the Specification for these limitations is vague at best.  As these claims are written, the elements which make up the front side and the back wall is unclear, and the relationship between these elements cannot be determined.  Note MPEP § 2173.03, which states that correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.  

Claims 1 and 8 are further indefinite as to the phrase “to push the frame out.”  The claims recite that the front side attaches to a back wall of the magnetic reader head compartment while allowing the compartment to move out or retract from the frame.  It is unclear what is meant by “move out or retract from” since it does not appear that the compartment has been inserted into the frame, and no direction or orientation of the elements has been recited.  This leads to further indefiniteness as to what is meant by 

Allowable Subject Matter
Claims 1-14 would appear to be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
In a magnetic reader head assembly comprising a magnetic reader head compartment, a single piece frame, and metal plate spring as claimed, the prior art does not teach or fairly suggest the metal plate spring comprising a curved elastic thin complete rectangular body having a central through-opening and left and right side tabs, the left and right side tabs loosely coupling the elastic component within the frame.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2019 has been considered and placed of record.  
It is noted that copies of the foreign references listed on the IDS have not been provided in this reissue application or during the prosecution of the application which issued as the subject ‘234 patent.   

Proper copies of the references are cited herein by the Examiner. 
If Applicant wishes to have the documents from Google Patents considered, they should be resubmitted on a new IDS and entered as NPLs in the “NON-PATENT LITERATURE DOCUMENTS” section of the IDS.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show other magnetic reader head mounting structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee:  /TRT/

Conferee:  /GAS/





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to
        invent provisions due to the filing date of US Patent No. 9,943,039; the application for reissue filing date is
        after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-
        Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        2  It is noted that an error to be corrected under 35 U.S.C. 251 may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).  See MPEP 1414(II).  The current format of the claims (original claims 1-8; new depending reissue claims 9-14) is proper for such a narrowing.  The errors described are with the declaration, which fails to clearly specify whether this is a broadening or narrowing reissue.